DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are considered persuasive. Amendments to the current set of claims, specifically the addition of new limitation “wherein the at least one fan and the at least one fluid directing nozzle of the exposed elevated evaporation module are raised above the ground from about 6 feet to about 30 feet” to independent Claims 1, 14 & 21, as well as the addition of new independent Claim 21 have changed the scope of the claimed invention.
On pages 7-11 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that the previous prior art references do not disclose the above indicated newly added limitations to independent Claims 1, 14  & 21.  The Examiner notes that primary reference Frigon, (US 2013/0098848), and secondary references Elston, (US 6,299,775), and Asikainen, (US 4,213,864), do not disclose this limitation, so the previous prior art rejection has been withdrawn as a result.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 14, 21 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the elevated evaporation module” on line 14 of the claim.  It is not clear if this limitation is the same limitation as “the exposed evaporation module” as on lines 6, 10-11 & 19 in independent Claim 1 or if it is a different “evaporation module”.  Examiner interprets it to be the same limitation.
Claim 1 recites the limitation “the purified water stream” on line 20 of the claim.  It is not clear if this limitation is the same limitation as “the purified treated water stream” as 
Claim 10 recites the limitation “the elevated evaporation module”.  It is not clear if this limitation is the same limitation as “the exposed evaporation module” as on lines 6, 10-11 & 19 in independent Claim 1 or if it is a different “evaporation module”.  Examiner interprets it to be the same limitation.
Claim 14 recites the limitation “the elevated evaporation module” on line 16 of the claim.  It is not clear if this limitation is the same limitation as “the exposed evaporation module” as on lines 8, 12-13 & 20 in independent Claim 14 or if it is a different “evaporation module”.  Examiner interprets it to be the same limitation.
Claim 14 recites the limitation “the purified water stream” on line 21 of the claim.  It is not clear if this limitation is the same limitation as “the purified treated water stream” as on lines 16, 24 & 27 in independent Claim 14 or if it is a different “evaporation module”.  Examiner interprets it to be the same limitation.
Claim 21 recites the limitation “the elevated evaporation module” on line 15 of the claim.  It is not clear if this limitation is the same limitation as “the exposed evaporation module” as on lines 6 & 10-11 in independent Claim 21 or if it is a different “evaporation module”.  Examiner interprets it to be the same limitation.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after withdrawing the previous prior art rejection for the reasons stated above, the Examiner conducted further searching and consideration in the relevant fields of endeavor.  After doing so, the Examiner has determined that the limitation “wherein the at least one fan and the at least one fluid directing nozzle of the exposed elevated evaporation module are raised above the ground from about 6 feet to about 30 feet” in combination with the limitation “an exposed elevated evaporation module” in the field of endeavor of “a wastewater treatment system” is patentable over the prior art of record, particularly Frigon, (US 2013/0098848), which is the closest prior art found.
Thus, the Examiner indicates that Claims 1-10, 13-16 & 19-21 would be allowable once the above 112 issues are addressed.
The Examiner also attempted to contact Applicant telephonically on March 16, 2021 and on March 22, 2021 to discuss the allowable subject matter but the attempts were unsuccessful.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/           Primary Examiner, Art Unit 1779